Order entered July 1, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00432-CV

                          DALLAS COUNTY SCHOOLS, Appellant

                                                 V.

                                    PAUL GREEN, Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-09857

                                             ORDER
       Before the Court is Court Reporter Sheretta Martin’s June 26, 2014 request for an

extension of time to file the reporter’s record. Ms. Martin’s request is GRANTED. The

reporter’s record shall be filed on or before July 31, 2014.


                                                       /s/     ADA BROWN
                                                               JUSTICE